DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022 was filed after the mailing date of the final rejection on 11/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US. Patent App. Pub. No. 2009/0002275) in view of Burr (US. Patent App. Pub. No. 2016/0094849) further in view of Ellsworth et al. (US. Patent App. Pub. No. 2016/0238852, “Ellsworth”, hereinafter).
As per claim 1, as shown in Fig. 1-3, Yamaguchi teaches a computing device for a media processing system, comprising: 
a first processing unit (image generator 20); 
a memory (memories 23s) coupled to the first processing unit and storing instructions which, when executed by the first processing unit, perform compression processing of graphics contents (¶ [45-46]), including acts comprising: 
generating a frame to be displayed based on a graphics content for an application running on the computing device (¶ [13], generating screen image); 
dividing the frame to be displayed into a plurality of block groups (¶ [13], divided into plurality of areas); 
compressing the plurality of block groups (¶ [14], “data compression processor configured to compress generated image data corresponding to respective divided areas…”); and
sending the plurality of compressed block groups to a graphics display device in the media processing system over a wireless link (further addressed below with reference to Burr) (see ¶ [15], “a data transmission unit configured to transmit the compressed image data corresponding to the respective divided areas to the screen display device”).  
Yamaguchi does not expressly teach sending compressed block groups to the display device over a wireless link.
However, Burr teaches a similar method of generating, compressing image and transmitting to display device (see Fig. 1 and 2, ¶ [23-24]), where the transmission is performed wirelessly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method transmitting display data over a wireless link as taught by Burr in combination with the method as taught by Yamaguchi, the advantage is reduce the clustering of cords connecting the display device.
The combined teachings of Yamaguchi and Burr does not expressly teach the frame is to be displayed on a head-mounted display and sending, via a direct link established between the memory coupled to the first processing unit and network interface card, the plurality of compressed block groups to a graphics display device in the media processing system of the head-mounted display over a wireless link using the network interface card.
over a wireless link (¶ [31], [55]), and further teach sending (from external computing device 301), via a direct link established between the memory coupled to the first processing unit and network interface card (Fig. 5, communication interface of computing device 301, which is in connection with memory storing graphics information of device 301 as shown in Fig. 5), the plurality of compressed block groups (¶ [55]) to a graphics display device in the media processing system of the head-mounted display (Fig. 5, PRU (post rendering unit) 305) over a wireless link using the network interface card (addressed above referring to ¶ [31], [36], and [55] with reference to Fig. 5, i.e. the wireless link established between the communication interface of the computing device 301 and the external communication interface 307 of the PRU 305).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of transmitting compressed image frame to a head-mounted display as taught by Ellsworth to the method as taught by the combined Yamaguchi-Burr addressed above, the advantage is to provide augmented reality (AR) and virtual reality (VR) visual presentation to the user wearing the head-mounted display (¶ [10]).
As per claim 7, as addressed in claim 1, the combined Yamaguchi-Burr-Ellsworth teaches a programmable device in a media processing system, the programmable device being coupled to a graphics display device and comprising: 
a second processing unit (see Burr, Fig. 2, ¶ [24], included in the wireless logic 190 of display device 180); and 
a memory coupled to the second processing unit and storing instructions which, when executed by the second processing unit, perform decompression processing of graphics contents (see Burr, ¶ [24]), including acts comprising: 
receiving a plurality of compressed block groups from a computing device, via a direct link established between memory coupled to a first processing unit and a network interface card, over a wireless link, the plurality of compressed block groups being generated based on a graphics content for an application running on the computing device (i.e. receiving the compressed block sent to the display device addressed in claim 1 by the combined references); 
decompressing the plurality of received block groups (Yamaguchi, ¶ [43], Burr, ¶ [24], and also Ellsworth, ¶ [55]); and 
generating, based on the plurality of decompressed block groups, a frame for display on the graphics display device (Burr, Fig. 2, ¶ [24], “Operation 216 decompresses the video stream received through the wireless logic 190 of display device 180 (also referred to as the WiDi endpoint).  At operation 218, the decompressed video stream is output to the display 180 from the wireless logic 190”).  
As addressed in claim 1, the display is a head-mounted display as taught by Ellsworth.
Thus, claim 7 would have been obvious over the combined references for the reason above.
As per claim 8, the combined Yamaguchi-Burr-Ellsworth substantially teaches wherein decompressing the plurality of block groups comprises: decompressing the plurality of block groups in parallel with receiving the plurality of block groups (because these operations are normally synchronized with each other in order to ensure no lost data. See Fig. 2, ¶ [24] of Burr. “Operation 216 decompresses the video stream received through the wireless logic 190 of 
As per claim 9, as addressed in claims 7 and 8 above, the combined Yamaguchi-Burr-Ellsworth does impliedly teach wherein the second processing unit executes a plurality of threads, receiving the plurality of block groups comprises receiving a third block group among the plurality of block groups from the computing device over the wireless link by using a third thread among the plurality of threads, and decompressing the plurality of block groups comprises decompressing the third received block group by using a fourth thread among the plurality of threads, the fourth thread being different from the third thread (because the claimed thread is interpreted as operation of task, i.e. the execution of task of receiving block groups and the execution of task of decompressing the block group for display over the wireless link, and these tasks are different). Thus, claim 9 would have been obvious over the combined references for the reason above. 
As per claim 10, as addressed, the combined Yamaguchi-Burr-Ellsworth also impliedly teaches wherein the acts further comprises: in parallel with decompressing the third received block group by using the fourth thread, receiving a fourth block group among the plurality of block groups from the computing device over the wireless link by using the third thread, the fourth block group being different from the third block group (i.e. the tasks of receiving and decompressing addressed in claim 9).  Thus, claim 10 would have been obvious over the combined references for the reason above. 
Claim 11, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.

Claims 2-6, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US. Patent App. Pub. No. 2009/0002275) in view of Burr (US. Patent App. Pub. No. 2016/0094849) further in view of Ellsworth et al. (US. Patent App. Pub. No. 2016/0238852), and further in view of Yamada (US. Patent App. Pub. No. 2014/0078020).
As per claim 2, the combined Yamaguchi-Burr-Ellsworth fails to explicitly teach wherein the first processing unit comprises a plurality of cores, generating the frame to be displayed comprises generating the frame to be displayed based on the graphics content by using a first set of cores among the plurality of cores, and compressing the plurality of block groups comprises compressing the plurality of block groups by using a second set of cores among the plurality of cores, the second set of cores being different from the first set of cores. However, Burr does teach the processors include a plurality of cores as shown in Fig. 1.
Yamada teaches a similar method of compressing and transmitting images to a display device via a Wi-Fi network as shown in Fig. 26 and 27 (¶ [26-31]), wherein the method further includes a processor (MPU 32) having a plurality of cores (MPU cores 1-4 shown in Fig. 7), generating the frame to be displayed based on the graphics content by using a first set of cores among the plurality of cores (cores 1 and 2 for generating images, see ¶ [165-166] and also ¶ [171-172]), and compressing the plurality of block groups comprises compressing the plurality of block groups by using a second set of cores among the plurality of cores, the second set of cores being different from the first set of cores (¶ [178], cores 3 and 4 executes image compression). See further Fig. 6 and disclosure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method as taught by Yamada and 
As per claim 3, the combined Yamaguchi-Burr-Ellsworth-Yamada does impliedly teach wherein the graphics content is a first graphics content and the frame is a first frame, and the acts further comprises: in parallel with compressing the plurality of block groups by using the second set of cores, generating a second frame to be displayed based on a second graphics content for the application by using the first set of cores, the second graphics content being different from the first graphics content, the second frame being different from the first frame (see Yamada, Fig. 3, the steps of generating a frame is performed before the frame is compressed, and Fig. 3 is the processing for one frame (see ¶ [124]). Referring to Fig. 7, the image generated by the cores 1 and 2, is stored in VRAM before it is compressed at T8. Thus, it can be inferred that when the first frame is compressed, the second frame is processed to generate image frame using first set of cores and second set of cores as addressed in claim 2. Therefore, claim 3 would have been obvious over the combined references for the reason above.  
As per claim 4, the combined Yamaguchi-Burr-Ellsworth-Yamada also impliedly teaches wherein sending the plurality of compressed block groups to the graphics display device comprises:22WO 2019/040187PCT/US2018/040666 in parallel with compressing the plurality of block groups, sending the plurality of compressed block groups to the graphics display device over the wireless link (i.e. Yamaguchi teaches sending the compressed block groups to the display device over the wireless link taught by Burr. Yamada teaches while the image is being compressed, some content is transmitted to 
As per claim 5, as addressed in claims 3 and 4 above, the combined Yamaguchi-Burr-Ellsworth-Yamada does also impliedly teach wherein the first processing unit executes a plurality of threads, compressing the plurality of block groups comprises compressing a first block group among the plurality of block groups by using a first thread among the plurality of threads, and sending the plurality of compressed block groups comprises sending the first compressed block group to the graphics display device over the wireless link by using a second thread among the plurality of threads, the second thread being different from the first thread (i.e. the claimed thread is interpreted as operation of a task, for example, the task of compressing image data (first thread), and the task of transmitting compressed data (second thread).  Thus, claim 5 would have been obvious over the combined references for the reason above.
As per claim 6, as addressed in claims 3-5 above, the combined Yamaguchi-Burr-Ellsworth-Yamada does teach wherein the acts further comprises: in parallel with sending the first compressed block group by using the second thread, compressing a second block group among the plurality of block groups by using the first thread, the second block group being different from the first block group.  Thus, claim 6 would have been obvious over the combined references for the reason above.
Claim 12, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
Claim 13, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.

Claim 15, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the above rejection has been modified to clearly address the newly added limitation. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/HAU H NGUYEN/Primary Examiner, Art Unit 2611